DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/228,495 application filed April 12, 2021, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending and have been fully considered.

Claim Objections
Claims 4-7 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, claim 4-7 have not been further treated on the merits.
Claim 3 objected to because of the following informalities:  the claim includes a grammatical error “…wherein,…”.  Claim 9 recites “paraffin’s range,” which should be, perhaps, “paraffins in the range…”Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “iii. at least one component of Group VI of the periodic table…:”  It is not clear if the component of Group VI is Group VIA comprising chalcogens or Group VIB comprising Cr, Mo, W, and Sg.  The same applies to instant claim 2.  Claim 1 further recites “a hydrogenation/dehydrogenation component loaded on the base, at least one metal selected from the group consisting of Pt, Pd, Sn, Re or mixtures thereof.”  It is not clear if the “at least one metal selected from the group consisting of Pt, Pd, Sn, Re or mixtures thereof” is in addition to the hydrogenation/dehydrogenation component or further limits the hydrogenation/dehydrogenation component.  Further, claim 1 recites “the peptizing agent is organic acid, polymers, which…”  It is not clear if the peptizing agent is an organic acid or polymers or if the peptizing agent is an organic acid polymer.  See also instant claim 2(i).
With respect to claim 2, applicant is reminded “[a]ttempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  See “extrusion process” in instant claim 2(f).  Claim 2 further recites “i) peptizing the calcined extrudes with organic acid…”  It is unclear if “the calcined extrudes” are the same or different from the support in formed instant claim 2(h).  Claim 2(j) recites “impregnating the calcined support with a salt solution…”  It is unclear if said support is different from the calcined extrude.
Claim 8 recites the limitation "the extruded support" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitations "the stage (a)" and "the promoters" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 also recites “the promoters chosen amongst Fe, Mn, Ga, Zn, Ca are added to promoted zirconium…”  The recitation appears to be adding promoters to already promoted zirconium instead of un-promoted zirconium.  It is not clear which is the case or how many promotions the zirconium receives.


Allowable Subject Matter
Claims 1 and 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The nearest prior art appears to be Herbst et al (US 2007/0123745 A1) as evidenced by Basrur et al in “Catalyst Synthesis and Characterization” in Industrial Catalytic Processes for Fine and Specialty Chemicals (2016, Elsevier, 782 pp.).  Herbst et al discloses “[a] process for preparation of a paraffin isomerization catalyst comprising a mixture of a Group IVB metal oxide, a Group VIB metal oxide, a Group IIIA metal oxide and a Group VIII metal. The process includes the steps of: a) contacting a hydroxide of the Group IVB metal with an aqueous solution of an oxyanion of the Group VIB metal to provide a mixture, (b) drying the mixture to provide a dry powder, (c) kneading the powder with a Group IIIA hydroxide gel and a polymeric cellulose ether compound to form a paste, (d) shaping the paste to form a shaped material, (e) calcining the shaped material to form a calcined material, (f) impregnating the calcined material with an aqueous solution of a Group VIII metal salt to provide the catalyst, and (g) calcining the catalyst” [abstract] and, more particularly, “(a) Spray drying a mixture of zirconium tetrahydroxide suspended in an aqueous solution of ammonium metatungstate to form a spray dried mixture and optionally pre-calcining the spray dried mixture at 650-700o C., (b) Kneading a mixture of pre-calcined spray dried product (zirconium and tungsten oxides/hydroxides) with alumina gel, pseudoboemite and methyl cellulose to a paste, (c) Shaping the paste by extrusion to form an extrudate, (d) Calcining the extrudate at 600-800o C., most preferentially at 625-700o C. to form the calcined material, (e) Impregnation of the calcined material with the Group VIII metal to provide the catalyst, (f) Calcination of the resulting catalyst at 300-500o C., preferentially between 350o C. to 450o C” [paragraphs 0060-0065].  With respect to the peptization agent, it is well known in the art to peptize pseudoboehmite with nitric acid to form into a gel to improve its plasticity, which also improves its binding ability and extrudability as evidenced by Basrur et al [see paragraph preceding section 4.3.1 Aluminas on page 135 and first paragraph on page 137].  Therefore, it would have been obvious that a peptization agent such as nitric acid is present in the paraffin isomerization catalyst.  Last, Herbst et al discloses [t]he Group VIII metal may be selected from any of the Group VIII metals and mixtures thereof. The preferred metals are palladium and platinum with a concentration between 0.01 wt % to 5 wt %, most preferentially between 0.05 wt % to 1 wt %” [paragraph 0058].  Clearly, neither of the references teaches that the peptizing agent is an organic acid.  Also, Herbst et al discloses “[t]he polymeric cellulose ether compound is however not present in the catalyst obtained by the process of the invention as it is combusted during calcination” [paragraph 0048]. Consequently, neither an organic acid or the aforementioned cellulose is present in the catalyst of Herbst et al.  Further, with respect to claim 2, Herbst et al clearly fails to teach a second peptization where steps c) and d) clearly depict a first peptization [see, e.g., paragraph 0020 of the instant specification: “peptization using an organic acid-oxalic acid, and polymers-cellulose ethers their mixture with one another in varied ratio. It was found, that suitable cellulose ethers are water-soluble compounds”]. The Written Opinion of the International Searching Authority also cited Fenouil et al (US 2007/0037690 A1) as prior art.  However, despite the assertion in the Opinion, Fenouil et al clearly discloses “[f]or the preparation of a co-mulled zirconia/cobalt shapable dough, it is preferred to include in-the mixture an acid component to act as a peptizing agent. The acid compound is preferably a mineral acid compound or an organic acid compound. Such acid compounds are removed upon calcination and are not retained in the extrudates to impair the catalytic performance of the final product” [paragraph 0036].  Meanwhile, the catalyst of claim 1 clearly comprises an organic acid or polymer peptizing agent.  Fenouil et al also fails to disclose a Group VI component in oxyanion form.  The Opinion cites paragraph 0027, which discloses “[t]he source of the one or more elements from the aforementioned group may be either soluble or insoluble in the solvent. Typical sources include…oxides,” but said oxides are not oxyanions.  Oxides are compounds with neutral  or zero charge.  They are not ions.  Oxyanions are ions and have an overall charge.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
September 28, 2022